Citation Nr: 0916002	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-38 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for bipolar disorder 
(claimed as short-term memory loss, anxiety and depression).

4.  Entitlement to service connection for skin cancer, to 
include residuals of excised squamous cell cancer (SCC) and 
basal cell cancer (BCC), post-operative scar, nasal tip, 
including as secondary to herbicide exposure.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for obstructive sleep 
apnea (OSA), including as secondary to service-connected 
headaches, residual of a head injury.

7.  Entitlement to service connection for numbness of the 
right lower extremity (RLE), including the foot and toes.

8.  Entitlement to service connection for numbness of the 
left lower extremity (LLE), including the foot and toes.

9.  Entitlement to service connection for traumatic brain 
injury (TBI) with loss of memory and concentration.  

10.  Entitlement to service connection for respiratory 
depression, including as secondary to medications taken for 
service-connected disabilities.

11.  Entitlement to service connection for a lung disorder 
due to smoking.  

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain with degenerative disc disease (DDD).

13.  Entitlement to an initial evaluation in excess of 10 
percent for headaches, residual of a head injury.  

14.  Entitlement to an initial compensable evaluation for a 
scar on the head.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1970, including in the Republic of Vietnam. 
 
These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2005, October 2005 and August 
2007 rating decisions of the Department of Veterans Affairs 
Regional Offices (ROs) in Cleveland, Ohio and Denver, 
Colorado.  

The Veteran testified in support of these claims during a 
video conference hearing held in January 2009, before the 
undersigned Veterans Law Judge.

During the course of this appeal, the RO occasionally 
characterized the Veteran's claims for service connection for 
bipolar disorder, PTSD and a lung disorder due to smoking as 
claims to reopen.  However, a review of the claims file 
indicates that, after the RO initially denied these claims, 
the Veteran filed written statements that could be construed 
as notices of disagreement with the denials.  The RO should 
have responded to these submissions by issuing a statement of 
the case, but instead, it treated the statements as new 
claims and again denied the claims on the basis that new and 
material evidence had not be submitted.  Given the foregoing 
procedural history, the Veteran need not reopen the claims 
before they are decided on their merits.  

The Board addresses the claims of entitlement to service 
connection for bipolar disorder (claimed as short-term memory 
loss, anxiety and depression), PTSD, OSA, including as 
secondary to service-connected headaches, residual of a head 
injury, numbness of the RLE and LLE, including the foot and 
toes, and respiratory depression, including as secondary to 
medications taken for service-connected disabilities, and 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain with DDD in the REMAND section of this decision, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  On January 13, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal on the 
claim of entitlement to service connection for skin cancer, 
to include residuals of excised SCC and BCC, post-operative 
scar, nasal tip, including as secondary to herbicide 
exposure.

3.  Tinnitus is not related to the Veteran's active service.

4.  The Veteran does not currently have bilateral hearing 
loss by VA standards.

5.  The Veteran does not currently have a TBI.

6.  The Veteran filed a claim for a lung disorder due to 
smoking after June 9, 1998.

7.  The Veteran's lung disorder may not be considered as 
having resulted from service.  

8.  During the course of this appeal, the Veteran 
experienced, at worst, intermittent headaches secondary to 
his in-service head trauma, but was not diagnosed with multi-
infarct dementia.  

9.  During the course of this appeal, the scar on the 
Veteran's head was faint, barely visible and asymptomatic and 
caused no limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for skin 
cancer, to include residuals of excised SCC and BCC, post-
operative scar, nasal tip, including as secondary to 
herbicide exposure, are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  Bilateral defective hearing was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2008).

4.  A TBI with loss of memory and concentration was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

5.  A lung disorder due to smoking was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1103, 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300 
(2008).

6.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for headaches, residual of a head 
injury, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8045 (2008).

7.  The criteria for entitlement to an initial compensable 
evaluation for a scar on the head are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800, 7803-7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Service Connection - Skin Cancer

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  The appellant or his 
authorized representative may request a withdrawal.  38 
C.F.R. § 20.204 (2008).  

In this case, on January 13, 2009, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the Veteran that he wished to withdraw his appeal on the 
claim of entitlement to service connection for skin cancer, 
to include residuals of excised SCC and BCC, post-operative 
scar, nasal tip, including as secondary to herbicide 
exposure.  There thus remain no allegations of errors of fact 
or law for appellate consideration and the Board does not 
have jurisdiction to review the appeal on the withdrawn 
claim.  The claim must therefore be dismissed.

II.  Remaining Claims for Service Connection

A.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated January 2004, July 
2004, September 2004, February 2005, February 2006 and April 
2007, before initially deciding those claims in rating 
decisions dated January 2005, October 2005 and August 2007.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
March 2006, March 2008 and May 2008, also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to send to VA all 
requested evidence.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service personnel records and service and 
post-service treatment records.  The RO also conducted 
medical inquiry in support of the Veteran's claims by 
affording the Veteran VA examinations, during which examiners 
discussed the etiology and severity of the disabilities at 
issue in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

B.  Analysis of Claims

The Veteran claims entitlement to service connection for 
bilateral tinnitus and defective hearing, a TBI and a lung 
disorder.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including an organic disease of the nervous system, which 
includes sensorineural hearing loss, and psychoses if it is 
shown that the claimant served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, such condition became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Tinnitus

According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in January 2009, he developed tinnitus in 1969 or 
1970, after flying to Vietnam and Okinawa in a cargo hold 
that was very loud.  Allegedly, he had no hearing protection 
at the time.  The Veteran contends that he also flew 
frequently in helicopters, CH47s with 10 engines, which 
caused acoustic trauma.  He asserts that he was seen for this 
condition during active duty, but has received no treatment 
for it since discharge.   

A report of VA examination conducted in July 2004 confirms 
that the Veteran has tinnitus.  The question is thus whether 
this disorder is related to the Veteran's active service.     

According to the veteran's service treatment records, during 
service, the Veteran did not report or receive treatment for 
tinnitus.  The Veteran also did not report noise exposure or 
acoustic trauma.  According to his service personnel records, 
the Veteran served as an Intelligence Operations Specialist, 
the duties of which would not typically expose him to an 
excessive amount of noise or cause acoustic trauma.

By the Veteran's own admission, following discharge, the 
Veteran did not seek treatment for tinnitus.  He did, 
however, undergo a VA examination in July 2004, during which 
an examiner ruled out a relationship between the tinnitus and 
the Veteran's period of active service.  The examiner based 
this unfavorable opinion on a finding that, due to the 
frequency of the tinnitus, it was not due to noise exposure 
or acoustic trauma.

The Veteran has not submitted a medical opinion refuting that 
of the VA examiner.  As noted above, to prevail in a claim 
for service connection, a claimant must submit competent 
evidence establishing that he has a current disability 
resulting from service.  In this case, the Veteran's 
assertions represent the only evidence of record establishing 
that his tinnitus is related to in-service noise exposure or 
acoustic trauma.  Such assertions may not be considered 
competent evidence of a nexus, however, as the record does 
not reflect that the Veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition or provide 
an opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

In light of the foregoing, the Board finds that tinnitus is 
not related to the Veteran's active service.  Based on this 
finding, the Board concludes that tinnitus was not incurred 
in or aggravated by service.  This claim is not in relative 
equipoise; therefore, the Veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

2.  Hearing Loss

The Veteran contends that he also developed hearing loss 
secondary to the noise exposure and acoustic trauma noted 
above.  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In this case, the Veteran's service and post-service 
treatment records do not support his assertions.  His service 
treatment records show no diagnosis of hearing loss and, on 
separation examination conducted in August 1970, the Veteran 
had normal hearing bilaterally by VA standards.  Moreover, 
following discharge, during a VA examination conducted in 
July 2004, an audiometer revealed the following pure tone 
thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
15
20
25
25
25

These results indicate normal right ear hearing by VA 
standards under 38 C.F.R. 
§ 3.385.  Again, the Veteran's assertions in this case, which 
may not be considered competent, represent the only evidence 
of record diagnosing hearing loss by VA standards.  In the 
absence of such loss, the Board concludes that bilateral 
defective hearing was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
This claim is not in relative equipoise; therefore, the 
Veteran may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.

3.  TBI

The Veteran contends that he suffered a TBI during service, 
when he was involved in an automobile accident, which now 
manifests as a loss of memory and concentration.  In support 
of his claim, he has submitted a copy of an article 
discussing TBIs.  During his hearing, however, he admitted 
that nobody has ever told him he sustained a TBI.  

The Veteran's service and post-service treatment records do 
not support his assertions.  His service treatment records 
confirm the automobile accident, but no diagnosis of TBI.  On 
separation examination conducted in August 1970, the Veteran 
reported no residuals of the accident, including any 
cognitive difficulty, and the examiner noted no head or 
cognitive abnormalities.  

Following discharge, the Veteran reported loss of memory and 
concentration and medical professionals discussed these 
symptoms in conjunction with the Veteran's psychiatric and/or 
substance abuse problems.  In 2007, the Veteran underwent an 
evaluation and  testing for a TBI.  Based on the results of 
the testing, medical professionals opined that these symptoms 
did not result from a TBI.  

The Veteran has not submitted a medical opinion favorable to 
his claim and, as previously indicated, his assertions, 
alone, are insufficient to diagnose a medical condition.  The 
Board thus finds that the Veteran does not currently have a 
TBI.  Based on this finding, the Board concludes that a TBI 
was not incurred in or aggravated by service.  This claim is 
not in relative equipoise; therefore, the Veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

4.  Lung Disorder

The Veteran asserts that he developed a lung disorder 
secondary to smoking, which he began doing during service 
when they issued cigarettes on his ration card.  Allegedly, 
he never smoked prior to service.

Under certain circumstances, including for claims filed prior 
to June 9, 1998, a claimant may be granted service connection 
for disability resulting from in-service tobacco use.  In 
February 1993, VA's General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon such use.  
VAGC indicated that direct service connection may be granted 
if the evidence shows injury or disability resulting from 
tobacco use in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 
(1993).  In June 1993, VAGC clarified that its February 1993 
opinion did not mean that service connection will be 
established for a disability related to tobacco use if the 
affected veteran smoked in service.  Rather, it means that 
any disability allegedly related to tobacco use that is not 
diagnosed until after service would not preclude 
establishment of service connection.  VAGC held that the 
claimant must demonstrate that the disability resulted from 
the use of tobacco during service and the adjudicator must 
take into consideration the possible effect of smoking before 
and after service.

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran. 
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  In a May 1997 
memorandum, the Under Secretary for Health found that 
nicotine dependence may be considered a disability for VA 
compensation purposes. 

On July 22, 1998, however, the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103 
(2008)) was enacted.  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to a veteran's in-service use of tobacco 
products.  It applies to all claims filed after June 9, 1998.  

In this case, post-service treatment records confirm that the 
Veteran has a lung disorder that was first diagnosed in 2006 
and recently characterized as chronic obstructive pulmonary 
disease (COPD) and emphysema.  However, the Veteran filed his 
claim for service connection for such disorder in April 2007 
and based it on the assertion that the disorder was due to 
in-service smoking.  The Internal Revenue Service 
Restructuring and Reform Act of 1998 is thus applicable and 
prohibits the Veteran from being granted service connection 
for his lung disorder on such basis.  The question of whether 
the Veteran is entitled to service connection for this 
disorder on an alternative basis is one of the subjects of 
the REMAND, below, and will be addressed subsequently in a 
separate decision.  

III.  Claims for Higher Initial Evaluations

The Veteran claims entitlement to higher initial evaluations 
for headaches and a scar on his head.  He asserts that the 
evaluations initially assigned these disabilities do not 
accurately reflect the severity of his associated 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

A.  Headaches

The Veteran asserts that, since his in-service car accident, 
when he injured his head, he has experienced long-lasting 
headaches three to four times weekly, which are not relieved 
with medication.

The RO has evaluated the Veteran's headaches under DC 8045, 
which governs ratings of brain disease due to trauma, on the 
basis that these headaches resulted from the Veteran's in-
service accident and consequent head trauma, as alleged.  
Given the RO's finding in this regard, which is supported by 
the record, the Board agrees that DC 8045, rather than DC 
8100, which governs rating of migraine headaches, is 
applicable in this case.  

DC 8045 provides that, where there is brain disease due to 
trauma, with purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, a rating will be 
effected under the DCs specifically dealing with such 
disabilities, with citation of a hyphenated DC.  38 C.F.R. § 
4.124a, DC 8045 (2008).  Purely subjective complaints, such 
as headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under DC 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Id.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.

Based on these criteria, the evidence establishes that the 
Veteran's headache disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.  
During VA examinations conducted in January 2004 and April 
2005 and treatment visits dated since February 2008, medical 
professionals confirmed the presence of chronic headaches, 
but did not diagnose multi-infarct dementia.  The Veteran is 
now in receipt of the highest assignable evaluation available 
under DC 8045 for such headaches and, in the absence of a 
diagnosis of multi-infarct dementia as a consequence of the 
same in-service trauma, an evaluation in excess of 10 percent 
may not be assigned.  

B.  Scar on the Head

The Veteran contends that he has a scar on his head secondary 
to his in-service head injury, but has made no contentions 
regarding its severity.  

The RO has evaluated the scar as noncompensably (0 percent) 
disabling pursuant to DC 7800.  Also applicable to this claim 
are DCs 7803, 7804 and 7805.  

During the course of this appeal, effective October 23, 2008, 
VA amended the rating criteria for evaluating skin 
disabilities, which include scars.  67 Fed. Reg. 54708, 54712 
(Sept. 23, 2008).  These amendments, which affect the 
aforementioned DCs, apply only to claims received on or after 
October 23, 2008, not to the Veteran's claim in this case.  

Under DC 7800, which governs ratings of scars that disfigure 
the head, face or neck, a 10 percent evaluation is assignable 
when one characteristic of disfigurement appears.  A 30 
percent evaluation is assignable when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2008).  

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2008).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2008).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2008).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2008).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's scar disability picture does not more nearly 
approximate the criteria for a higher initial evaluation.  

Medical professionals removed sutures from the Veteran's head 
in April 1967.  Since then, the Veteran has not sought 
treatment for complaints associated with any residual 
scarring.  During VA examinations conducted in January 2004 
and April 2005, however, examiners noted a scar on the 
Veteran's scalp and described it as faint, barely visible and 
difficult to track due to hair.  The examiners noted that 
there was no edema, keloid, inflammation, ulceration, 
depression, elevation, retraction or tenderness associated 
with the scar.  In the absence of disfigurement, symptoms or 
limitation of function associated with the scar, a 
compensable evaluation may not be assigned under any 
applicable DC.




C.  Conclusion

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
headaches and a scar on the head are not met.  The Board 
recognizes that the rating schedule is designed to 
accommodate changes in condition and that the Veteran may be 
awarded different evaluations in the future should his 
disability pictures change.  38 C.F.R. § 4.1.  At present, 
however, the above noted evaluations are the most appropriate 
given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2008).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
inasmuch as a preponderance of the evidence is against each 
claim, the doctrine is not for application and the claims 
must be denied.  


ORDER

The appeal on the claim of entitlement to service connection 
for skin cancer, to include residuals of SCC and BCC, post-
operative scar, nasal tip, including as secondary to 
herbicide exposure, is dismissed.

Service connection for bilateral tinnitus is denied.

Service connection for bilateral defective hearing is denied.

Service connection for TBI with loss of memory and 
concentration is denied.  

Service connection for a lung disorder due to smoking is 
denied.  

An initial evaluation in excess of 10 percent for headaches, 
residual of a head injury, is denied.  

An initial compensable evaluation for a scar on the head is 
denied.  


REMAND

The Veteran claims entitlement to service connection for 
bipolar disorder (claimed as short-term memory loss, anxiety 
and depression), PTSD, OSA, including as secondary to 
service-connected headaches, residual of a head injury, 
numbness of the RLE and LLE, including the foot and toes, and 
respiratory depression, including as secondary to medications 
taken for service-connected disabilities, and entitlement to 
a reopening of a claim of entitlement to service connection 
for lumbosacral strain with DDD.  Additional action is 
necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
exa
min
ati
ons 
in
support of the claims being remanded are necessary.  Service 
and 
pos
t-
ser
vic
e
treatment records establish in-service care for anxiety and 
bac
k 
com
pla
int
s 
and
post-service diagnoses of bipolar and back disorders.  To 
dat
e, 
how
eve
r, 
the 
RO 
has
not obtained a medical opinion discussing whether the current 
psy
chi
atr
ic 
and 
spi
ne
disorders are related to the documented in-service 
com
pla
int
s.  
In 
add
iti
on, 
to 
dat
e,
the RO has not obtained a medical opinion discussing whether 
the 
Vet
era
n's 
PTS
D,
(diagnosed multiple times in 1996), is related to his 
doc
ume
nte
d 
in-
ser
vic
e
automobile accident, as the Veteran alleges.  Instead, the RO 
has 
con
sis
ten
tly
denied the Veteran's PTSD claim on the basis that the record 
inc
lud
es 
no 
dia
gno
sis
of such a condition.  In addition, since the Veteran's 
dis
cha
rge 
fro
m 
ser
vic
e, 
the 
RO
has granted the Veteran service connection for multiple 
dis
abi
lit
ies
, 
inc
lud
ing
headaches, which necessitate medication.  The Veteran now 
cla
ims 
tha
t 
he 
has
developed OSA secondary to the service-connected headaches, 
res
pir
ato
ry
depression secondary to the medication needed to control the 
ser
vic
e-
con
nec
ted
disabilities, and numbness in both lower extremities 
sec
ond
ary 
to 
his 
low 
bac
k
disorder.  Given that post-service medical records confirm 
tha
t 
the 
Vet
era
n 
has
OSA, respiratory abnormalities, a pulmonary disorder and 
per
iph
era
l 
neu
rop
ath
y 
of
the lower extremities, a medical opinion is needed addressing 
the 
Vet
era
n 
ass
ert
ion
s
in this regard.   

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA psychiatric examination in support of 
his claims for service connection for 
bipolar disorder (claimed as short-term 
memory loss, anxiety and depression) and 
PTSD.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the Veteran has 
bipolar disorder and/or PTSD; 

b) if so, offer an opinion as to 
whether each disorder is at least as 
likely as not related to the 
Veteran's active service, including 
documented in-service mental health 
complaints and a documented in-
service automobile accident; 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Arrange for the Veteran to undergo a 
VA orthopedic examination in support of 
his claim for service connection for 
lumbosacral strain with DDD.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any low back disability 
shown to exist, including, if 
appropriate, lumbosacral strain with 
DDD; 

b) offer an opinion as to whether 
the disorder is at least as likely 
as not related to the Veteran's 
active service, including documented 
in-service back complaints; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

3.  Arrange for the Veteran to undergo a 
VA neurological examination in support of 
his claims for service connection for 
OSA, including as secondary to service-
connected headaches, residual of a head 
injury, and numbness of the RLE and LLE, 
including the foot and toes.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran has 
OSA and numbness in the lower 
extremities; 

b) offer opinions as to whether the 
OSA is proximately due to or the 
result of the Veteran's service-
connected headaches and whether the 
numbness is proximately due to or 
the result of his low back disorder; 
and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4.  Arrange for the Veteran to undergo a 
VA respiratory examination in support of 
his claim for service connection for 
respiratory depression, including as 
secondary to medications taken for 
service-connected disabilities.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the Veteran has 
a disability manifested by 
respiratory distress; 

b) offer an opinion as to whether 
the disability is proximately due to 
or the result of the medications the 
Veteran takes to control his 
service-connected disabilities; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

5.  Readjudicate the remanded claims.  If 
any benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


